            Case 1:20-cr-01370-KWR Document 38 Filed 11/16/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                              Plaintiff,

vs.                                                                 CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

                              Defendant.

                  THIRD UNOPPOSED MOTION TO CONTINUE TRIAL
                  AND MOTION TO EXTEND TIME TO FILE MOTIONS

       The Defendant Julian Lucas Garcia, III (Mr. Garcia), through his undersigned counsel,

respectfully moves the Court to continue the trial currently set for December 14, 2020, and to

grant a corresponding extension of time to file motions. As grounds for this motion, Mr. Garcia

would show the Court the following:

       1.       Mr. Garcia was indicted on June 9, 2020, on a single count of Assault Resulting in

Serious Bodily Injury, in violation of 18 U.S.C. §§ 1152 and 113(a)(6), Doc. 4. Undersigned

counsel was appointed to represent Mr. Garcia on June 18, 2020, Doc. 7. The government filed a

Superseding Indictment and added an additional count or charge to the indictment, to wit:

Operating an Off-Highway Vehicle on a Paved Street or Highway, in violation of §§ 12 and

NMSA 66-3-1011, Doc. 30.

       2.       This Court has granted two prior continuances of trial, Doc. 20 and Doc. 28

       3.       A continuance is requested so that the undersigned counsel can complete his

investigation and so that the parties can attempt to resolve outstanding discovery matters.
            Case 1:20-cr-01370-KWR Document 38 Filed 11/16/20 Page 2 of 6




       4.       After the appointment of Mr. David Torres as a defense retained accident

reconstruction expert witness, Mr. Torres has requested additional relevant information to

finalize his report. This information includes a request to locate and interview witnesses who can

provide information regarding any prior, non-accident related damage to the subject ATV. In

addition, Mr. Torres has requested undersigned counsel’s assistance to secure the accident

victim’s (Deann Martinez) cell phone records – specifically cell phone usage information at or

near the time of the accident. The accident was reported to the police on July 4, 2019 at 9:19 pm,

and based on a review of witness statements, the subject accident occurred within minutes of the

accident being reported to the police.

       Once Mr. Torres obtains the information requested above, he will complete his report and

provide a copy of the same to the government, so that the government will have the time and

opportunity to review and respond to the Mr. Torres’ report.

       5.       Regarding the requested cell phone records, defense counsel has filed a discovery

motion requesting the requested cell phone records, which motion is opposed by the government

and now pending before the Court.

       6.       Second, in response to a previously issued government subpoena, Presbyterian

Hospital disclosed to the government medical records of Mr. Garcia’s accident related medical

treatment following the accident. In the medical records, there is reference to statements made by

Mr. Garcia, and there is referenced to the presence of a third person whose status as a medical

provider is unknown and who the defense may wish to interview. Opposing counsel, AUSA

Flores, has suggested that pursuant to Mr. Garcia’s consent, opposing counsel and undersigned

counsel jointly schedule a meeting with the treating medical providers to ascertain, prior to trial,



                                                  2
            Case 1:20-cr-01370-KWR Document 38 Filed 11/16/20 Page 3 of 6




the medical treatment provided to my client and the identity of all persons present during said

treatment.

       7.       In addition, regarding Mr. Garcia’s accident related medical treatment, the

defense is attempting to locate the ambulance or EMT records pertaining to Mr. Garcia’s

accident related medical treatment. Those records were not included as part of the records

subpoenaed by the government from Presbyterian Hospital and disclosed by the defense.

Presently, the government and undersigned counsel are jointly attempting to locate and secure a

copy of said ambulance / EMT records.

       8.       Third, the subject accident occurred in a rural area of Rio Arriba County, and

occurred in the presence of a relatively large crowd of people gathered to see a Fourth of July

fireworks show. Based on the discovery provided by the government and information obtained

from Mr. Garcia and his family, there are numerous witnesses that undersigned counsel seeks to

interview. Milton Rodriguez, the private investigator working with undersigned counsel in this

case, has interviewed some but not all these witnesses. Most of these witnesses reside outside of

Albuquerque, in Rio Arriba County and Taos County. Mr. Rodriguez was initially delayed due to

an adverse health condition, from which he has now fully recovered, from travelling to Rio

Arriba and Taos County to locate and interview all said witnesses. Currently, his effort to locate

and interview these witnesses will be delayed for at least and additional two weeks, if not longer,

due to newly implemented state law COVID-19 restrictions.

       9.       Undersigned counsel requests additional time to complete the tasks and litigation

identified above to determine the impact the additional information and discovery may have on

ongoing plea negotiations or preparation for trial.



                                                 3
           Case 1:20-cr-01370-KWR Document 38 Filed 11/16/20 Page 4 of 6




       10.     To effectively represent Mr. Garcia and properly prepare his defense for trial,

undersigned counsel requires additional time to provide Mr. Torres with the information he has

requested so that he can complete his accident reconstruction investigation of this case, to

complete all witness interviews, and to obtain the additional relevant cell-phone discovery and

ambulance / EMT records.

       11.     Mr. Garcia is not in custody and has been fully compliant with his conditions of

release.

       12.     The constitution’s guarantee of effective assistance of counsel includes adequate

time to prepare for trial. Reversing the district court’s denial of a motion for continuance of trial,

the Eleventh Circuit spoke to this important principle:

       While we appreciate the heavy caseloads under which the district courts are
       presently operating and understand their interest in expediting trials, we feel
       compelled to caution against the potential dangers of haste, and to reiterate that an
       insistence upon expeditiousness in some cases renders the right to defend with
       counsel an empty formality. In our system of justice, the Sixth Amendment's
       guarantee to assistance of counsel is paramount, insuring the fundamental human
       rights of life and liberty. The Sixth Amendment stands as a constant admonition
       that if the constitutional safeguards it provides be lost, justice will not still be
       done.” Gideon v. Wainwright, 372 U.S. 335, 343, 83 S. Ct. 792, 796, 9 L. Ed. 2d
       799 (1963) (citation and quotations omitted).

       Implicit in this right to counsel is the notion of adequate time for counsel to
       prepare the defense: Disposition of a request for continuance … is made in the
       discretion of the trial judge, the exercise of which will ordinarily not be reviewed.
       But the denial of opportunity for appointed counsel to confer, to consult with the
       accused and to prepare his defense, could convert the appointment of counsel into
       a sham and nothing more than a formal compliance with the Constitution's
       requirement that an accused be given the assistance of counsel. The Constitution's
       guarantee of assistance of counsel cannot be satisfied by mere formal
       appointment. Avery v. Alabama, 308 U.S. 444, 446, 60 S. Ct. 321, 322, 84 L. Ed.
       377 (1940) (footnotes omitted) (emphasis added). This case presents an instance
       where a court, in its haste, denied compelling unopposed motions for continuance
       and in so doing eviscerated one of the Sixth Amendment's essential safeguards.
       As a result, justice has not been done.


                                                  4
          Case 1:20-cr-01370-KWR Document 38 Filed 11/16/20 Page 5 of 6




United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995). In sum, a continuance is

requested to allow undersigned counsel additional time to obtain and evaluate additional

requested discovery and to provide the same to the defense retained expert so that said expert can

finalize his report and disclose said report to the government.

        13.     Effective assistance of counsel requires the evaluation and discussion of plea

possibilities. Missouri v. Frye, 566 U.S. 133 (2012).

        14.     Given the possibility of a settlement of this cause, a continuance aimed at

avoiding an unnecessary trial and conserving judicial resources serves the purposes of the

Speedy Trial Act. See, Connolly v. United States, 2013 WL 530869 (D.N.J. 2013) (unpublished)

(waste of prosecutorial and judicial resources and delay in the trial of other cases is contrary to

the objectives underlying the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq.); United States

v. Stanton, 94 F.3d 643, 1996 WL 465841 (4th Cir. 1996) (unpub'd) (“it is also clear that the

obvious reason the district court granted the motion was to conserve judicial resources by

avoiding potential piecemeal litigation, and this justified an ends of justice finding under

3161”); United States v. Stradford, 394 F. App’x 923, 927, 2010 WL 3622995 (3rd Cir. 2010)

(unpub'd) (affirming the grant of a continuance for several reasons including time to discuss plea

negotiations and the continuance would likely conserve judicial resources).

        15.     The requested continuance will not give rise to a Speedy Trial Act violation. The

additional time required by the continuance may properly be excluded under 18 U.S.C. §

3161(h)(7) on the ground that the ends of justice served by the continuance outweigh the best

interest of the public and the defendant in a speedy trial. In particular, failure to grant the

continuance would "deny counsel for the defendant [and] the attorney for the government the



                                                   5
         Case 1:20-cr-01370-KWR Document 38 Filed 11/16/20 Page 6 of 6




reasonable time necessary for effective preparation, taking into account the exercise of due

diligence." 18 U.S.C. § 3161(h)(7)(B)(iv).

       16.     Opposing counsel, AUSA Alexander Flores, does not oppose the relief requested.

       WHEREFORE, Mr. Garcia respectfully moves this Court to vacate the trial setting of

December 14, 2020, and to grant a corresponding extension of time to file motions.



                                             Respectfully Submitted:

                                             By: /s/ Joe M. Romero, Jr.
                                             Joe M. Romero, Jr.
                                             ROMERO & WINDER, PC
                                             Attorney for Plaintiffs
                                             P.O. Box 22543
                                             Albuquerque, NM 87125-5543
                                             Phone: (505) 843-9776
                                             Fax: (505) 212-0273
                                             joe@romeroandwinder.com



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of November 2020, I filed the foregoing
electronically through the CM/ECF system, and served the same to opposing counsel, AUSA
Alexander Flores.

By:    /s/ Joe M. Romero, Jr.
       Joe M. Romero, Jr.




                                                6
